Citation Nr: 0408099	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for asbestos exposure.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to June 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of service connection for a low back disorder will 
be addressed in the Remand portion of this decision.  That 
part of this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Emphysema did not have its onset during active service or 
result from disease or injury in service.

2.  Bronchitis did not have its onset during active service 
or result from disease or injury in service.

3.  A disorder due to asbestos did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
emphysema.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  The veteran is not entitled to service connection for 
bronchitis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

3.  The veteran is not entitled to service connection for 
asbestos exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form or to inform or assist the veteran 
with regard to the claims currently being reviewed.  The 
requirements of the VCAA were met in a detailed letter from 
the RO in December 2002.  The veteran was asked to sign 
release forms so that the VA could seek records from the 
sources he had identified in his claim form.  It appears from 
his contentions and arguments that he is fully aware of the 
relevant law and evidence germane to his claims on appeal, 
and is aware, as well, of the responsibilities that both he 
and VA share with respect to the development of the claims.  
The VCAA-notice letter outlined what evidence VA had and what 
evidence was necessary to complete the veteran's claims.  He 
was told to submit evidence which would show his claimed 
disabilities were related to service.  He was informed of his 
and VA's respective duties.  This letter predated the April 
2003 rating decision which denied the claims.  Therefore, the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, post-service private 
treatment records have been identified and obtained and the 
veteran's service medical records are associated with the 
claims folder.  The claims are substantially complete.  The 
duty to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  See 
38 U.S.C.A. § 5103A(d).  In this case, the RO did not provide 
the appellant with a VA compensation examination in relation 
to his claims for disorders related to asbestos, emphysema, 
and bronchitis.  However, as the evidence does not indicate 
that these disabilities may be associated with his active 
service, VA examination concerning these claims is not 
warranted.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has current diagnosis of disability, he has not 
brought forth any evidence suggestive of a causal connection 
between the bronchitis and/or emphysema and service.  The RO 
informed him that he would need medical evidence of a 
relationship between the current disabilities and service, 
and the veteran has not provided such evidence.  As discussed 
below, the service records are negative for any complaints or 
findings of emphysema or bronchitis and do not establish that 
the veteran was exposed to asbestos.  

It is clear that the claimant has nothing further to submit 
with regard to the claims, and adjudication of his claims can 
proceed.  Further delay of the appellate review of this case 
by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Moreover, there is no statute specifically dealing with 
asbestos and service connection for asbestos-related 
diseases, nor are there relevant regulations.  However, in 
1988 VA issued a circular on asbestos-related diseases, with 
guidelines for considering claims for service connection 
where asbestos exposure is claimed.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, Part VI, Paragraph 7.21 (October 3, 1997).  

VA must analyze every claim of entitlement to service 
connection for asbestos-related diseases under these noted 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  As with these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was preservice and/or post service occupational 
or other asbestos exposure, and whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4. M21-
1, further states, in relevant part that "high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers."

The veteran contends that he was exposed to asbestos during 
his Naval and Marine Corps service.  He indicated that he did 
develop asbestos-related disease, including emphysema and 
bronchitis, as a result of the exposure.  The record shows 
that he performed administrative functions while in the 
service.  The service record also shows that the veteran was 
evaluated to determine whether he should be placed in the 
asbestos medical surveillance program due to significant 
exposure to asbestos.  He denied being exposed to asbestos, 
and follow-up was not necessary.  

Although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. at 432.  The record supports the fact that the 
veteran was not exposed to asbestos in service.  The form 
referenced above and found in the service medical records 
contains a signed statement from the veteran that he was not 
exposed to asbestos dust during rip out operations or 
otherwise worked regularly with asbestos or asbestos 
products.  Inasmuch as the veteran has later urged that he 
was exposed to asbestos in service, but the earlier signed 
statement and the service personnel and medical records show 
no exposure, the Board finds that the veteran was not exposed 
to asbestos during service.  The statements made by the 
veteran contemporaneous to service are found to be more 
credible, and are supported by the service records.     

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit court has also recognized the 
Board's "authority to discount the weight and probative 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The veteran's service medical records do not disclose 
complaints, treatment or diagnoses of emphysema, bronchitis, 
or any asbestos-related disease.  He was treated for 
pleuroclymia in June 1969, an upper respiratory infection in 
November 1969 and May 1977, and a right middle lobe 
infiltrate in February 1982.  Examination of the lungs, 
including x-rays, was normal on separation examination in 
March 1984.  As noted above, service personnel records do not 
reflect exposure to asbestos and the veteran himself denied 
any exposure to asbestos.

Post-service private treatment reports have been obtained 
from Lee S. Broadbent, M.D., showing surgical hernia repair 
in January 1998.  Records from Logan Hospital, J. M. Huffman, 
M.D., Bruce, Isaacson, M.D., and Michael H. Williams, M.D., 
show that the veteran was treated for cellulitis of the left 
lower extremity in April and May 2001.  Treatment for other 
illnesses was rendered through November 2002.  Records dated 
in October 2002 show possible emphysema.  A recent abnormal 
X-ray was noted.  Further diagnostic testing disclosed 
emphysematous changes and evidence of calcified granuloma.  
The veteran was also treated for bronchitis.  

While a review of the record shows that emphysema and 
bronchitis were treated in 2002, many years following 
service, there is no competent medical evidence which 
demonstrates that these conditions are related to service.  
The service medical records do not show complaints or 
findings of bronchitis or emphysema, and no healthcare 
provider has provided an opinion relating chronic bronchitis 
or emphysema to the veteran's active service.  The initial 
findings and treatment of these conditions nearly 20 years 
after service is not persuasive evidence of in-service 
incurrence.  

No medical evidence shows that the veteran currently has 
chronic bronchitis or emphysema that is related to any 
incident of service.  The notation of bronchitis in 2002 does 
not indicate a chronic condition which is in any way 
etiologically related to service.  Similarly, the current 
emphysematous findings do not link any emphysema to service 
as required by the controlling law and regulations for 
service connection.  

The veteran has related his bronchitis and emphysema to 
active service; however, he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran further maintains that his bronchitis and 
emphysema were caused by in-service smoking.  As to claims 
based on the effects of tobacco products received by VA after 
June 9, 1998, the law provides that a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300 (2003).  The veteran's claim concerning 
tobacco was received in 2003.  Accordingly, as a matter of 
law, it must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Similarly, the veteran has claimed to have asbestos-related 
disease.  Inasmuch as he claims asbestos exposure as a 
disorder alone, there is no medical evidence of current 
disability.  Again, he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of medical evidence establishing a 
relationship between current bronchitis and emphysema and 
service, the preponderance of the evidence is against the 
claims.  As there is no medical evidence of asbestos-related 
disease, the preponderance of the evidence is also against 
that claim.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issues.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for emphysema is denied.  

Service connection for bronchitis is denied.  

Service connection for asbestos-related disease is denied.  


REMAND

Additional development is required concerning the claim for 
service connection for a low back disorder.  The evidence 
shows in-service injury and a current disability.  An 
examination and medical opinion would be helpful in assessing 
whether the veteran's current low back disorder is likely 
related to his active service.  

The veteran has also indicated that the state of Utah 
determined that he was disabled due to his back disability.  
Accordingly, relevant records from the Utah State Office of 
Rehabilitation should be obtained on remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain the veteran's 
records, including any medical records, from 
the Utah State Office of Rehabilitation and 
associate them with the claims folder.    

2.  After the foregoing development has been 
accomplished, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back disorder found to 
be present.  The examiner should state whether 
it is at least as likely as not (i.e., is 
there at least a 50 percent probability) that 
any currently diagnosed low back disorder had 
its onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner should 
specifically review the complaints of back 
pain and findings noted during service.  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the veteran's claim 
on appeal with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remain adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



